DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status
Claims 18-31, as amended 6/23/2020 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 30-31 recites the limitation ‘the power usage effectiveness’. There is insufficient antecedent basis for this limitation in the claim.
Claims 28 and 29 merely claim the result of what is produced by the data center, desalination plant or power plant rather positively requiring process step to limit the claims. It is unclear as to method step is employed to achieved said results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10947133 B2. Claims of all these applications are directed to desalination plants co-located and coupled to one or more of desalination plant, power plants, and data centers.  Thus the claims are mutually non-exclusive and obvious.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections - 35 USC § 103  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18-25 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MacLaggan (US 20100314313 A1).

    PNG
    media_image1.png
    518
    745
    media_image1.png
    Greyscale

Regarding claims 18-25, MacLaggan teaches a desalination system and method of wastewater treatment (title). In fig. 3, MacLaggan teaches a desalination system wherein seawater is introduced to a power plant (26, i.e. data center) which cools the plant by transferring heat to seawater followed by desalination at desalination plant (24) that utilizes a reverse osmosis membrane (see at least (para [0018-20, 26-27]). Note the term 'data center' is very broad, and applicants have not provided an explicit definition (examples do not constitute as explicit definitions). Any facility will inherently comprise some sort of data, for example: paperwork, computers, electronics are all form of data that comprise information. Claims are interpreted in the broadest reasonable interpretation (see MPEP § 2111).

Claims 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Clidaras (WO 2010129341 A1) in view of Voutchkov (US 20100237015 A1).

    PNG
    media_image2.png
    759
    685
    media_image2.png
    Greyscale

Fig. 1C of Clidaras

Regarding claims 18 and 29, Clidaras discloses a water-based floating platform (152) having a data center (154) comprising a water cooling subsystem configured to receive cool water and output warm water (see at least para [0006, 73-74]). 
Clidaras does not disclose a water desalination plant. Clidaras does note that further filtration can be envisaged in removing impurities from the sub-surface area of water (claim 10). 
Voutchkov discloses in fig. 1, a water process (100) configured to receive and desalinate the output warm water. Voutchkov teaches using a purification system for desalinating water having two water supply sources: an ambient feed water source for inputting ambient feed water; and a high temperature feed water source for inputting high temperature feed water, where the high temperature is a temperature higher than the ambient temperature. A blender mixes together the ambient and high or other thermal generating source  that uses seawater as a coolant and outputs heated seawater through a high temperature feed water line (see at least abstract, (para [0006-09]). Therefore it would have been obvious to have combined the desalination system of Voutchkov with the data center Clidaras to further incorporate a desalination plant to utilize the waste energy derived from the data center of Clidaras to be employed for a desalination process in achieving a predictable result of purifying water and removing excess heat.  Moreover, there is a reasonable expectation of success in using the desalination system of Voutchkov in Clidaras since Clidaras recognizes that filtration can be utilized in cooling a data center.
Regarding claims 19-22,  modified Clidaras discloses receiving cool water from an ocean or sea through a water intake (pipe) and can be positioned at depths of 15 m or more and well capable of being positioned below the photic zone (para [0009, 59. 103]).
Regarding claim 24, modified Clidaras discloses the details as set forth above. Voutchkov discloses water discharge (14) containing brine (78, 92) from the desalination plant (para [0034-38]).
Regarding claims 21-24, modified Clidaras discloses the details as set forth above. While it is unclear if modified Clidaras discloses brine discharge to the same body of water at a specific depth. However, the examiner notes it is well known in the art to discharge brine back in to the ocean/seawater in the art of filtration (see at least US 20040065614 A1 para [0014, 276]). Moreover, the depth at which the discharging is positioned would be a result effective variable and has not been as established as having any criticality or providing any unexpected results.  One would find it obvious to adjust the depth of the discharge pipe at a height so that inflow does not re-uptake the discharged brine.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 27, modified Clidaras discloses a power plant (156) co-located and operably connected with the data center and the water desalination plant (para [0065-67]).
Regarding claims 28-29, modified Clidaras discloses the structural details as claimed and thereby would be capable of producing said results. 

Claims 30-31 is rejected under 35 U.S.C. 103 as being obvious over Clidaras (WO 2010129341 A1) in view of Voutchkov (US 20100237015 A1) or alternatively in view Carlson (US 20110100618 A1).
Regarding claims 30-31, modified Clidaras discloses the details as set forth above.  Modified Clidaras disclose all of the structural details recited as claimed thereby it would inherently be capable providing a power usage effectiveness ranging from 1 to 1.3.
In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) (“[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art”). See MPEP § 2112 for more information. 
Alternatively, Carlson discloses a water cooled data center capable of producing a lower power usage effectives less than 1.3 (see at least abstract, (para [009, 92]). Thereby it would have been obvious to have modified Clidaras with the data center of Carlson for the purpose of lowering energy usage and overall operation cost. 

Claims 18-26, 30-31 are rejected under 35 U.S.C. 103 as obvious over Voutchkov (US 20100237015 A1) or alternatively in view Carlson (US 20110100618 A1).

    PNG
    media_image3.png
    615
    814
    media_image3.png
    Greyscale

Fig. 1 of Voutchkov

Regarding claims 18-26, Voutchkov discloses in fig. 1 a water treatment system (100) configured to receive and desalinated water from the output of a power plant. Voutchkov discloses a data center (20 - power plant) in which cool seawater (18) is supplied to cool the data center. After cooling the data center the output warm water from the data center is then utilized in a desalination system/Reverse Osmosis system (100) for expending excess heat and producing potable water stored in storage tank (66) and discharging waste (14) (see at least abstract, para [0006-09, 35-39]). Any facility will inherently comprise some sort of data, for example: paperwork, computers, electronics are all form of data that comprise information. Claims are interpreted in the broadest reasonable interpretation (see MPEP § 2111). The data center here and the desalination plant are co-located (fig. 1). 
As to claims 30-31, the power usage effectiveness does not appear to be critical in that applicants haven’t distinguished claims structurally in which Voutchkov would not be capable in producing the claimed power usage effectiveness. Thereby, the treatment system would inherently have 
 It is noted the depth at which the water intake and discharge would have been an obvious matter of a well-known design choice to ensure adequate water inflow and outflow. It is well known to discharge unusable water back to the origin body of water and utilize the data center on land or sea (see MacLaggan or Clidaras).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WAQAAS ALI/
Primary Examiner, Art Unit 1777